Citation Nr: 0328649	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  02-02 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for low back disorder.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


REMAND

The veteran had active service from October 1981 to February 
1982.  There is also evidence that he served with the 
National Guard from August 1981 to August 1988.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
denying service connection for a low back disorder.

In the veteran's original October 1999 claim, VA Form 21-526, 
he claimed that he was injured in a fall during a training 
exercise in April 1987.  His Army National Guard Retirement 
Credits Record reflects that during the year 1987, he was on 
active duty, active army training, or full time training duty 
from June 27 through July 11, but does not indicate any such 
status for the time period during which he was injured.  At 
the November 2002 travel board hearing, the veteran's service 
representative stated that the injury occurred in September 
1987 (p. 2).

The August 2000 official examiner stated that the veteran has 
suffered from chronic back strain since 1987, and noted 10 
surgeries on his lower back from 1989 through 1999.  The 
examiner did not analyze whether the current back disability 
is the result of any in service injury, apparently using the 
year 1987 as the starting point of the back strain based on 
the veteran's statements to the examiner.

The veteran submitted numerous private medical records 
indicating lower back problems and surgical procedures, none 
of which are contemporaneous with the alleged in-service 
injury.  The veteran also submitted buddy statements 
corroborating that he suffered a fall and back injury around 
April 1987 and that his health was excellent prior to the 
fall and deteriorated thereafter. 

An individual sick slip, DD Form 689, dated August 1986 
reflects that the veteran injured his back at his civilian 
job.  An April 2001 letter to the veteran from the RO asking 
for information relating to the August 1986 Form 689, 
contains a handwritten notation: "Exact date of injury while 
working a job with 2 brakes and 1 fracture is 10/15/87."

An undated VA Form 21-4138, Statement in Support of Claim, 
states that the after the veteran's April 1987 fall, he was 
taken to Falmouth Hospital and treated by Dr. John C. Maloy 
for a back sprain.  Later, "he severely injured himself at 
his civilian job."  The veteran indicated at the travel 
board hearing that he was unable to obtain the records of his 
treatment at Falmouth Hospital, despite calling several times 
(p. 7).  The veteran also mentioned Solomon Hospital as a 
place where he received treatment after his fall (p. 4).

The undated Form 21-4138 also noted that the veteran is 
receiving $750.00 per month from Liberty Mutual for 
compensation until May 5, 2000.  The veteran noted at his 
travel board hearing that he is currently receiving Social 
Security Disability payments (p. 5).

The medical records and buddy statements on file show 
symptoms of multiple back surgeries and a current back 
disorder, but the veteran did not submit any medical evidence 
of a relationship between his disability and his military 
service.  This is a prerequisite for granting service 
connection.  See, e.g., Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) ("A veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  Also found at Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), became effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002), which essentially eliminate 
the requirement of submitting a well-grounded claim and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

The veteran was not informed of the existence of the VCAA or 
his rights pursuant to that statute and its implementing 
regulations.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
applied the VCAA to a decision by the Board that a veteran's 
Social Security Administration (SSA) records were irrelevant 
to his case and did not need to be obtained.  Noting that the 
appellant was receiving the social security benefits for 
schizophrenia - the same condition for which he was seeking 
VA benefits - the Court held:  "[T]he possibility that the 
SSA records could contain relevant evidence, including 
medical opinions as to the etiology of the appellant's 
schizophrenia, cannot be foreclosed absent a review of those 
records."  Id. at 187-188 (citing Murincsak v. Derwinski, 2 
Vet. App. 363, 370-372 (1992) (VA has a duty to obtain SSA 
records when it has actual notice that the veteran was 
receiving SSA benefits); Voerth v. West, 13 Vet. App. 117, 
121 (1999) (VA has a duty to obtain SSA records when veteran 
submits a well-grounded claim); Baker v. West, 11 Vet. App. 
163, 169 (1998) (VA failed the duty to assist the veteran by 
not obtaining his SSA records even when he only noted he was 
receiving Social Security disability)). 

Since the records before the Board indicate the veteran is 
receiving Social Security disability benefits, and these 
records could contain relevant evidence, including medical 
opinions concerning the etiology of his low back disorder, 
these records must be obtained before deciding his appeal.

The Board also observes that 38 C.F.R. § 3.159(b)(1) (2003), 
was recently invalidated by the United States Court of 
Appeals for the Federal Circuit.  Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, Nos. 02-7007-10, 
2003 U.S. LEXIS 19540 (Fed. Cir. Sep. 22, 2003).  The 
offending language in the regulation suggested that an 
appellant must respond to a VCAA notice within 60 days.  
Notably, the provision of the VCAA codified at 38 U.S.C.A. 
§ 5301(a), requires that the appellant be provided a year to 
respond.  As the appellant has not been given proper notice 
and the time period to respond, the case must be remanded.

Accordingly, the case is REMANDED to the RO for the following 
development and consideration:

1.	The RO should attempt to obtain 
service department records verifying 
the veteran's duty status, see 38 
C.F.R. §3.6, at the times he alleges 
he sustained his back injury, i.e., 
April and September 1987.

2.	The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed.  In 
particular, ensure that the new 
notification requirements 
and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107 are fully complied with and 
satisfied in accordance with the 
recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs as well as and any other 
applicable legal precedent.

3.	Contact the SSA and obtain a copy of 
the decision concerning the veteran's 
claim for disability benefits with 
that agency, including any medical 
records used to make the decision, 
copies of any hearing transcripts, and 
copies of any other relevant 
documents.

4.	Obtain all private medical records 
contemporaneous or near 
contemporaneous to any injury suffered 
in or around April 1987 and 
thereafter, especially those of the 
veteran's treatment at Falmouth 
Hospital by Dr. John C. Maloy and any 
treatment at Solomon Hospital.

5.	Request that the veteran provide as 
much identifying information as 
possible concerning any injuries he 
suffered at his civilian jobs, 
including the injuries in August 1986 
and October 1987 and any Workman's 
Compensation claims he has filed for a 
job-related back injury.  His response 
must indicate the name of the 
employer, the time and manner of the 
injury, the claim number or other 
identifying information concerning his 
claim, as well as all clinical sources 
involved in treatment or evaluation 
relevant to either such injury or such 
claim.  Obtain any Workman's 
Compensation decision cited and all 
associated records.

6.	Schedule the veteran for an 
appropriate VA medical examination to 
assess the nature, time of onset, and 
etiology his low back condition.

Make the claims folder available to 
the examiner, and ask that he or she 
confirm that he or she has reviewed 
the claims folder for a review of the 
veteran's pertinent medical history.  
All necessary testing should be done 
and the examiner should review the 
results of any testing prior to 
completion of the examination report.

Specifically, the examiner should 
render an opinion as to whether it is 
at least as likely as not that the 
veteran's current back condition is of 
service origin or whether it is at 
least as likely as not that there was 
any spinal arthritis manifested within 
one year of active service discharge 
in February 1982.

If no opinion can be rendered, please 
explain why this is not possible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

7.	Thereafter, the RO should readjudicate 
the claim.  If it continues to be 
denied, send the veteran and his 
representative a supplemental 
statement of the case (SSOC) and give 
them time to respond before returning 
the case to the Board.

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO, 
especially in light of the fact that the veteran is currently 
undergoing treatment for cancer.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Lori J. Wells-Green
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


